Citation Nr: 0636356	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from November 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

  
FINDING OF FACT

The veteran's skin disorder, diagnosed as an intermittent 
rash on the buttocks, acne, sebhorrheic keratosis, actinic 
keratosis and basal cell carcinoma were not present during 
service, skin cancer was not present within one year of 
service, and there is no competent evidence that links any of 
the variously diagnosed skin diseases to service, to include 
exposure to herbicide agents.


CONCLUSION OF LAW

The veteran's skin disorder was not incurred in or aggravated 
by active service; nor may skin cancer be presumed to have 
been incurred during active service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, a VCAA letter 
dated in September 2002 provided the veteran with adequate 
notice as to the evidence needed to substantiate his claim 
for service connection for a skin disease, to include as 
secondary to herbicide exposure and the evidence not of 
record that is necessary.  This letter further advised the 
veteran that VA would attempt to obtain records of private 
medical treatment if the veteran identified the treatment and 
provided authorization to do so.  Simply put, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
September 2002 letter specifically asked the veteran to tell 
the RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  VA has taken all appropriate action to develop 
the veteran's claim for service connection for left ear 
hearing loss.  He was notified and aware of the avenues 
through which he might obtain evidence to substantiate his 
claim, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Board also 
notes that in this case the veteran was provided notice of 
the VCAA prior to the initial unfavorable RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In a March 2006 letter the veteran was provided with notice 
of the type of information or evidence necessary to establish 
a disability rating and an effective date pertaining to his 
claim on appeal.  Although there was no subsequent 
adjudication of the issue on appeal, the veteran is not 
prejudiced because the Board is denying service connection 
for the issue.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim for service connection.  There is no duty to 
provide another examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Factual Background

The veteran contends that he has a skin disorder which began 
during his active service and has continued since that time.  
He asserts, in essence, that his skin disorder is linked to 
his exposure to Agent Orange during a tour of duty in 
Vietnam.

The veteran's service personnel records show that he was a 
water craft operator in Vietnam.

The veteran's service medical records do not show treatment 
for, or a diagnosis of a rash of the skin or any other skin 
disorder.  

The veteran underwent an Agent Orange physical examination in 
November 1990 in which he reported exposure to Agent Orange 
with a recurrent skin rash on the buttocks.  He was diagnosed 
as having a recurrent skin rash on the buttocks.    

On VA dermatological examination in February 1991, the 
veteran reported that he had a recurring skin rash and that 
he was exposed to Agent Orange.  Examination revealed some 
erythema, scales on the buttocks and no other discernable 
rash.  The assessment was scaring secondary to previous rash, 
etiology unknown at the present time.

On VA dermatological examination in March 2003, the veteran 
was diagnosed with the following:  (1) An intermittent rash 
on the buttocks, not in evidence at the present time.  The 
fore, the examiner could not make a definitive diagnosis.  
The examiner did note that the rash did not have the 
appearance of chloracne or porphyria cutanea tarda.  (2)  
Acne of the face with mild scar residuals.  The examiner did 
not believe this meets the criteria for chloracne. The 
veteran currently did not have any problems with acne.

Medical treatment records dated from 1995 to 2005 from 
Dermatology Clinic show that the veteran was diagnosed as 
having basal cell carcinoma, seborrheic keratosis and actinic 
keratosis.   

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition to the general criteria for service connection, 
certain chronic diseases, including a malignant tumor (to 
include skin cancer), may be presumed to have been incurred 
in service if they become manifest to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, as is the case 
here, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-42607 (June 24, 2002).

Although the veteran is presumed to have been exposed to 
herbicides as the result of his Vietnam service, and the 
disabilities listed in 38 C.F.R. § 3.309(e) include chloracne 
or other acneform disease consistent with chloracne, there is 
no competent evidence that the veteran has a skin disability 
listed in 38 C.F.R. § 3.309(e).  Specifically, the Board 
finds that there is no presumption of service connection for 
the veteran's skin diseases, diagnosed as an intermittent 
rash on the buttocks, acne, sebhorrheic keratosis, actinic 
keratosis and basal cell carcinoma, due to his exposure to 
herbicides under the provisions of 38 C.F.R. § 3.309(e).

Turning next to the question of whether service connection 
for a skin disease may be granted on direct incurrence or a 
one year presumptive (for skin cancer) basis, the Board notes 
that the service medical records are negative for any 
findings relating to a skin disorder.  There is no post-
service medical evidence suggestive of a skin disease until 
many years post-service.  Thus, there is no basis to presume 
service connection for skin cancer under the provisions of 
38 C.F.R. § 3.307, 3.309(a).  The Board finds that the lack 
of evidence of treatment not only during service but for so 
many years post-service weighs against the veteran's claim.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999). 

Absent medical evidence linking a currently diagnosed skin 
disease to an incident of or finding recorded during the 
veteran's period of active duty, and considering the negative 
evidence or absence of any complaint, let alone treatment, 
involving the veteran's skin for so many years after service, 
the Board finds that service connection for a skin disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

As the preponderance of the evidence is against the claim for 
service connection for a skin disease, to include as due to 
exposure to herbicides agents, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a skin disease, to 
include as secondary to herbicide exposure, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


